Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following references were considered (among others) in determining the patentability of claims 1-30:

Regarding claim 1, Griffin (US Patent 9325972 B2) discloses receiving, with a virtual reality (VR) system controller, facial expression data from a plurality of facial expression sensors and body movement data from a plurality of body movement sensors, each facial expression sensor and each body movement sensor being associated with a performer of the plurality of performers, with the facial expression data from each facial expression sensor capturing facial expressions of the associated performer and the body movement data from each body movement sensor capturing body movements of the associated performer (Griffin (Fig. 2 column 4 lines 5-22) uses a plurality of head-mounted cameras to capture an actor’s facial movement.  Griffin uses fixed or platform-mounted cameras (Fig. 2 (200)) to capture the actor’s body movement.  Griffin (column 6 lines 38-51) processes the images for an animation product.);
with each 3D VR avatar being manipulated to include the facial expressions and the body movements of the associated performer based on the facial expression data from the associated facial expression sensor for the associated performer and the body movement data from the associated body movement sensor for the associated performer (Griffin (Fig. 2 column 4 lines 5-22) uses a plurality of head-mounted cameras to capture an actor’s facial movement.  Griffin uses fixed or platform-mounted cameras (Fig. 2 (200)) to capture the actor’s body movement.  Griffin (column 6 lines 38-51) processes the images for an animation product.);
the facial expressions and the body movements of the plurality of 3D VR avatars are synchronized with the audio data. (Griffin (Fig. 2 column 4 lines 5-22) uses a plurality of head-mounted cameras to capture an actor’s facial movement.  Griffin uses fixed or platform-mounted cameras (Fig. 2 (200)) to capture the actor’s body movement.  Griffin (column 6 lines 38-51) processes the images for an animation product.)

Fawcett (US Pre-Grant Publication 20090143139 A1) discloses receiving, with the VR system controller, audio data from at least one microphone located in the concert space. (Fawcett [0047] discloses a virtual concert where the user sings into a microphone.)

Newell et al. (“Newell”, US Pre-Grant Publication 20190265945 A1) and Jang et al. (“Jang”, KR 20150105058 A) disclose retrieving, with the VR system controller, a plurality of previously stored three-dimensional (3D) VR avatars associated with the plurality of performers and a previously stored VR performance area corresponding to and representing the performance area of the concert space from a data storage. (Newell [0094] creates avatars of an actor or other person from the filmed background.  Newell [0027] places avatars in a 360 degree virtual world.  Newell [0107] presents a plurality of avatars in a 3D 360 degree spherical virtual world.  Jang (page 3 last paragraph – page 4 first paragraph) generates a stage picture from a 3D design program.  A DB synthesizes stage picture information.  Data is stored in a DB format.  Jang (page 6 lines 1-4) creates a 3D avatar.)

Jang discloses generating, with the VR system controller, a 3D VR performance environment showing the plurality of 3D VR avatars performing within the VR performance area. (Jang (page 6 paragraph 2) receives avatar image information and avatar stage information to generate the performance image (Fig. 4 (4)).)

Sprout et al. (“Sprout”, US Patent 6409599 B1) discloses generating, with the VR system controller, a live VR broadcast of the 3D VR performance environment (Sprout (column 14 lines 14-26) discloses a virtual reality environment with live performers.  Fig. 3 illustrates a 3D environment.);
the 3D VR avatars being displayed within the VR performance area at relative locations that appear separated by less than the predetermined distance (Sprout (column 10 lines 3-14) discloses performers present at geographically remote sites while experiencing the same VR environment and performances.);
transmitting, with the VR system controller, the live VR broadcast to a plurality of VR audience devices, each VR audience device outputting the live VR broadcast to an associated audience member (Sprout (column 14 lines 14-26) represents live participants (audience) inside the VR environment as avatars.  Sprout (Fig. 3 column 6 lines 49-64) illustrates a VR theater that provides a visual display of an immersive environment to each of the participants.) and including at least one 
of an audience camera and 
an audience microphone that captures audience feedback data of the associated audience member  (Sprout (Fig. 3 column 6 lines 49-64) discloses a microphone (14) to provide audio communications for performers or other participants.);
receiving, with the VR system controller, the audience feedback data from the plurality of VR audience devices, including at least one of audience audio data and audience video data (Sprout (Fig. 3 Fig. 3 column 6 lines 49-64) discloses a microphone (14) to provide audio communications for performers or other participants.); and
outputting, with the VR system controller, the audience feedback data, including at least one of the audience audio data and the audience video data, in real time to the plurality of performers while the plurality of performers are performing at the concert space.  (Sprout (column 6 lines 15-32) provides graphic, audio, and video communication between the performers and participants.)

Sprout and Jang disclose including the plurality of 3D VR avatars displayed on the VR performance area. (Sprout (column 14 lines 14-26) discloses performers in the VR, 

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest arranging a plurality of performers at a plurality of performers locations on a performance area of a concert space such that the performers are separated by at least a predetermined distance, the predetermined distance being selected to prevent transmission of airborne pathogens between the plurality of performers while the plurality of performers are performing at the concert space.
Konjevic (CA 2357291 A1) (Abstract) allows musicians at geographically remote locations to collaborate in the performance of musical works.  A graphical representation of each musician is rendered on a virtual stage, and mixes the performance of each musician into a virtual performance in real time.  The virtual performance is streamed to a live audience, the audience having access to the virtual stage.
However, the art of record fails to disclose the performers physically located on a (single) stage of a concert space, the distance between the performers selected to prevent transmission of airborne pathogens between the performers.  Konjevic’s performers, being geographically remote, will not transmit airborne pathogens among each other.  However, Konjevic, and the art of record, does not require the performers to be physically located on a physical stage and separated by a predetermined distance that prevents airborne transmission of pathogens.

Regarding claim 17, in light of the allowance of claim 1, the method in claim 17 contains the allowable subject matter described in claim 1. Therefore, claim 17 is allowed for the same reasons as claim 1.

Regarding claim 26, in light of the allowance of claim 17, the method in claim 26 contains the allowable subject matter described in claim 17. Therefore, claim 26 is allowed for the same reasons as claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613